Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 4/27/2022, Applicant has amended Claims 151 and 161, and added new claims, Claims 178-181.  
Claims 151-170, 176-181 are under consideration. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2022 was filed after the mailing date of the non-final Office action on 12/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Withdrawn 35 USC § 103 
The prior rejection of Claims 151-160, 162-164, 166-170 and 176 under 35 U.S.C. 103 as being unpatentable over Welstead et al., (US2017/0175128, filed 4/17/2015, see IDS filed 7/22/2020), in view of Doudna et al. (US 10,570,418, filed 9/01/2015, with priority to provisional application 62/044,812, filed 9/02/2014) is withdrawn in light of Applicant’s amendments to claim 151 to require that the immune cells are contacted with a polynucleotide that encodes a homologous recombination enhancer.


The prior rejection of Claim 161 under 35 U.S.C. 103 as being unpatentable over Welstead et al., (US2017/0175128, filed 4/17/2015, see IDS filed 7/22/2020) in view of Doudna et al. (US 10,570,418, filed 9/01/2015, with priority to provisional application 62/044,812, filed 9/02/2014), as applied to claim 151, in further view of Bonini et al. (US2011/0158957, filed 11/10/2010, see IDS filed 7/22/2020) is withdrawn in light of Applicant’s amendments

The prior rejection of Claim 165 under 35 U.S.C. 103 as being unpatentable over Welstead et al., US2017/0175128, filed 4/17/2015, see IDS filed 7/22/2020) in view of Doudna et al. (US 10,570,418, filed 9/01/2015, with priority to provisional application 62/044,812, filed 9/02/2014), as applied to claim 151, in further view of Rapoport et al., (Nat Med, 2015, 21:914-921, published online 7/20/2015, see IDS filed 7/22/2020) is withdrawn in light of Applicant’s amendments

The prior rejection of Claim 177 under 35 U.S.C. 103 as being unpatentable over Welstead et al., US2017/0175128, filed 4/17/2015, see IDS filed 7/22/2020) in view of Doudna et al. (US 10,570,418, filed 9/01/2015, with priority to provisional application 62/044,812, filed 9/02/2014), as applied to claim 151, in further view of Chu et al., (Leukemia, 2014, 28:917-927, prior art of record) and Benson et al., (Blood, 2010, 116:2286-2294, prior art of record) is withdrawn in light of Applicant’s amendments


New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 151-160, 162-164, 166-170, 176 and 178-179 are rejected under 35 U.S.C. 103 as being unpatentable over Welstead et al., (US2017/0175128, filed 4/17/2015, see IDS filed 7/22/2020), in view of Doudna et al. (US 10,570,418, filed 9/01/2015, with priority to provisional application 62/044,812, filed 9/02/2014), and Chu et al. (Nat Biotech, 2015, 33:543-553, published 3/24/2015, see IDS filed 7/22/2020)

Welsteach teaches method of genomically modifying immune cells such as T cells comprising CRISPR/Cas9 (Abstract, Field of Invention), wherein the immune cells are human [0686, 0690, 1527, 1630, 1661], see Examples 4, 6-7).
With respect to claim 151, Welstead teaches the method comprising contacting the immune cell with a composition comprising 
A polynucleotide that encodes an exogenous TCR or CAR to target specific antigens [0004-0005, 0008, 0181, 0218, 0294, 1529, 1531, 1558]; and
A ribonuclear protein complex (RNP) comprising a Cas nuclease and gRNA that target a locus in the cell to reduce or eliminated the expression of the gene at the target locus [0010-0017], Example 7, see also Fig. 22). 
However, Welstead is silent to step (c), wherein that the immune cells are contacted with a polynucleotide that encodes a homologous recombination enhancer.
		In regard to claim 151, step (c), Chu et al. teach a method for genomically modifying a population of human cells, comprising a nucleic acid sequence encoding an exogenous insert, a CRISPR Cas9 nuclease and guide RNA (sgRNA), and nucleic acid sequences encoding homologous recombination enhancers that inhibit the NHEJ pathway (Abstract).  In regard to claims 178 and 179, Chu teaches the nucleic acid sequences that enhance homologous recombination are either shRNA sequences to knock down KU70, KU80 or DNA ligase IV, or are sequences that encode E4OF6 and E1B55K (p. 543, last para, and p. 544, 2nd para. see Figure 1e/f). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of genomically modifying a T cell with the Cas/gRNA RNP complex as taught by Welstead and to combine the step of contacted with a polynucleotide that encodes a homologous recombination enhancer as taught by Chu with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Chu because including the sequences to knock down KU70, KU80 or DNA ligase IV improve HDR 4-5 fold, and including sequences that encode E4OF6 and E1B55K improve HDR up to 8-fold (Abstract, p. 545, 2nd para.).
However, in regard to the wherein clause of claim 151, Welstead is silent to synchronizing the cells prior to contacting with the Cas/gRNA RNP complex.
Doudna teaches the step of synchronizing human cells prior to contacting with the Cas/gRNA RNP complex (col 2, 1st para., col 39, 2nd para., col 58, 4th para., col 73, last para., Example 1, see also claim 1 of Doudna)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of genomically modifying a T cell with the Cas/gRNA RNP complex as taught by Welstead and to combine the step of synchronizing the cells prior to contacting with the Cas/gRNA RNP complex as taught by Doudna with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Doudna because synchronizing cells prior to contacting with the Cas/gRNA RNP complex improves Cas9 modification efficiencies such as in NHEJ (col 4, 3rd, para., col 21, 4th para. to col 22, 1st para.,, Example 1, col 75, see Fig. 4A).
In regard to claim 152, Welstead teaches that that targets a locus PDCD1 (Abstract, [0012-0018, 0022. 0067-0069, 0272, 1662-1667], see also Example 7, Fig 22), which would have been an obvious choice as taught by Welstead so as to decrease the effects of immune suppressive factors on engineering T cells such as preventing the induction of apoptosis by PD-1 expressed by tumor cells [0293].
In regard to claims 153-156, and 170, Welstead teaches that the method further comprises genomic disruptions in the TCR alpha and TCR beta loci ([0012, 0073, 1652-1657, 1659-1661], see Examples 4 & 6), which would have been obvious choices as taught by Welstead so as to reduce graft vs. host disease against the T cells and eliminate missparings of the endogenous TCRs with the exogenous TCR [0294]. Furthermore, Welstead teaches double and triple knockouts comprising combinations of PDCD1 with TCR alpha and TRC beta [0012-0013, 0167, 0172-0174, 0297, 0317, 0325, 01327]. Specifically in regard to claim 170 as per SEQ ID NO:99, as stated supra Welstead provides a working example of creating a disruption in the PDCD1 locus with a CRISPR Cas RNP, wherein the gRNA is “GUCUGGGCGGUGCUACAACU” (Example 7, [1663]), which corresponds to nucleotides 101-120 of SEQ ID NO:99. Specifically in regard to claim 170 as per SEQ ID NO:146, as stated supra Welstead provides a working example of creating a disruption in the TCR alpha locus with a CRISPR Cas RNP, wherein the gRNA is “GUGAAUAGGCAGACAGACUUGUCA” (Example 6, [1659]), which corresponds to reverse complement of nucleotides 925,655-925,678 of SEQ ID NO:146. Finally in regard to claim 170 as per SEQ ID NO:147, Welstead provides a working example of creating a disruption in the TCR beta locus with a CRISPR Cas gRNA that is “GCGCUGACGAUCUGGGUGAC” (Example 4, [1653]), which corresponds to reverse complement of nucleotides 554,540-554,559 of SEQ ID NO:147.
However, Welstead is silent to a preferred embodiment of a method for producing a genomically modified human T cell comprising an exogenous TCR and genomic disruptions by CRISPR Cas9 in PDCD1, TCR alpha, and/or TCR beta.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to practice said method to produce a modified T cell because each of the individual elements of the instant claims are independently presented by Welstead as embodiments and are taught that they can be combined in various embodiments; therefore a combination of all the elements into a single embodiment would be apparent to an artisan skilled in cell modification in light of the Supreme Court’s KSR decision (see MPEP 2143 Exemplary Rationale (A)). Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of filing of the invention.  Each of the elements (engineered T cells with exogenous TCRs, genomically modified T cells at PDCD1, TCR alpha, and/or TCR beta by CRISPR Cas RNPs, guide RNAs that target loci in PCDCD1, TCR alpha, and/or TCR beta, transfection methods and culturing conditions) are taught by Welstead and further they are taught in various combinations and are shown to be used in a method for producing modified T cells with one or more desired traits (i.e., reduced apoptosis due to PD-1, reduced graft vs host disease due to TCRs).  It would have been therefore predictably obvious to use a combination of these elements to produce said modified human T cells. 
In regard to claim 157, Welstead teaches a lentivirus comprises the nucleic acid encoding the exogenous TCR [0004, 1558]
In regard to claim 158, Welstead teaches the T cell is contacted with the ribonucleic acid protein complex (RNP) by electroporation [1551, 1558, 1655, 1665, 1667]. Note that Doudna also teaches electroporation techniques such as nucleofection of the Cas9 RNP complex after cell synchronization (Example 1, col 75, 3rd para. col 77, 1st to 3rd para.).
In regard to claim 159, Welstead teaches the T cell is engineered to express a TCR after genomically modifying the cell (e.g. genomic disruption TRAC and TRBC) ([0181, 0218, 1558] see Claim 148 & 183 of Welstead), which would have been obvious so as to eliminate missparings of the endogenous TCRs with the exogenous TCR [0294].
In regard to claim 160, Welstead teaches Cas9 nuclease ([0016, 0052-0053, 0112-0113, 0167).
In regard to claim 162, Welstead teaches expanding the genomically modified human T cells [0004].
In regard to claims 163 and 176, as stated supra, Welstead teaches the human immune cell is a T cell, which includes a CD4 [0258-0259, 1528, 1653] or CD8 T cell [1528].
In regard to claim 164, Welstead teaches the exogenous TCR binds the NY-ESO-1 tumor antigen [1529, 1531].
In regard to claims 166-167, Welstead teaches the TCR modified T cell can be used to treat a solid tumor such as a melanoma [0301, 1529].
In regard to claims 168-169, Welstead teaches the TCR modified T cell can be used to treat a liquid tumor such as a multiple myeloma [0301].
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 4/27/2022 are acknowledged.
Applicant argues that the cited prior art is silent to a step (c), wherein the immune cells are contacted with a polynucleotide that encodes a homologous recombination enhancer.
Applicant's arguments have been fully considered and they are found partially persuasive, and the prior 103 based obviousness rejections have been withdrawn.
However, the prior art of Welstead et al. has been reapplied in view of Chu et al. (Nat Biotech, 2015, 33:543-553, published 3/24/2015, see IDS filed 7/22/2020), who teaches that it would have been predictably obvious to contact the cells with a polynucleotide that encodes a homologous recombination enhancer.

	

Claim 161 is rejected under 35 U.S.C. 103 as being unpatentable over Welstead et al., (US2017/0175128, filed 4/17/2015, see IDS filed 7/22/2020) in view of Doudna et al. (US 10,570,418, filed 9/01/2015, with priority to provisional application 62/044,812, filed 9/02/2014) and Chu et al. (Nat Biotech, 2015, 33:543-553, published 3/24/2015, see IDS filed 7/22/2020), as applied to claim 151, in further view of Bonini et al. (US2011/0158957, filed 11/10/2010, see IDS filed 7/22/2020)

	As stated supra, Welstead teaches methods of genomically modifiying human T cells comprising (a) an exogenous TCR and (b) a CRISPR/Cas ribonuclear complex with gRNA.
	However, in regard to claim 161, although Welstead teaches the T cells are cultured in IL-7 and IL-15 before genomic modification [1661], and Welstead teaches the T cells are cultured in media after genomic modification [1657, 1667], however they are silent to culturing the genomically modified T cells in IL-7 and IL-15. 	
	With respect to claim 161, Bonini teaches a method of genomically modifying human T cells to express an exogenous TCR. Specifically, Bonini teaches culturing the genomically modified T cells in a media comprising IL-7 and IL-15 ([0027], see Fig. 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of genomically modifying a T cell with a TCR as taught by Welstead and to combine the step of culturing the genomcially modified T cells with IL-7 and IL-15 as taught by Bonini with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Bonini because IL-7 and IL-15 facilitate the generation of genetically modified central memory type T cells [0034]. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 4/27/2022 are acknowledged and have been addressed supra.

	
Claim 165 is rejected under 35 U.S.C. 103 as being unpatentable over Welstead et al., US2017/0175128, filed 4/17/2015, see IDS filed 7/22/2020) in view of Doudna et al. (US 10,570,418, filed 9/01/2015, with priority to provisional application 62/044,812, filed 9/02/2014) and Chu et al. (Nat Biotech, 2015, 33:543-553, published 3/24/2015, see IDS filed 7/22/2020), as applied to claim 151, in further view of Rapoport et al., (Nat Med, 2015, 21:914-921, published online 7/20/2015, see IDS filed 7/22/2020)

	As stated supra, Welstead teaches methods of genomically modifiying human T cells comprising (a) an exogenous TCR and (b) a CRISPR/Cas ribonuclear complex with gRNA.
	However, in regard to claim 165, although Welstead teaches the exogenous TCR binds the tumor antigens such as NY-ESO-1 and LAGE-1 [1529, 1531], they are silent to a TCR that binds both NY-ESO-1 and LAGE-1. 	
	With respect to claim 165, Rapoport teaches a method to treat cancer comprising human T cells engineered to express an affinity enhance TCR that recognizes a peptide region shared between tumor antigens NY-ESO-1 and LAGE-1 (p. 1, Abstract, p. 2, Results, last para).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of genomically modifying a T cell with a TCR that binds either NY-ESO-1 or LAGE-1 as taught by Welstead and substitute a TCR that binds both NY-ESO-1 and LAGE-1 as taught by Rapoport with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Rapoport because such a TCR is not only effective in patients with melanoma but also advanced multiple myeloma (p. 2, last para, p. 3, 1st para.). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 4/27/2022 are acknowledged and have been addressed supra.


Claim 177 is rejected under 35 U.S.C. 103 as being unpatentable over Welstead et al., US2017/0175128, filed 4/17/2015, see IDS filed 7/22/2020) in view of Doudna et al. (US 10,570,418, filed 9/01/2015, with priority to provisional application 62/044,812, filed 9/02/2014) and Chu et al. (Nat Biotech, 2015, 33:543-553, published 3/24/2015, see IDS filed 7/22/2020), as applied to claim 151, in further view of Chu et al., (Leukemia, 2014, 28:917-927, prior art of record) and Benson et al., (Blood, 2010, 116:2286-2294, prior art of record)

	As stated supra, Welstead teaches methods of genomically modifiying human immune cells comprising (a) an exogenous CAR or TCR and (b) a CRISPR/Cas ribonuclear complex with gRNA.
However, in regard to claim 177, although Welstead teaches (a) the exogenous CAR can target the immune cell to cancers such as multiple myeloma (MM) [0301], and (b) the CRISPR/Cas ribonuclear complex with gRNA can target PDCD1 (Example 7, Fig. 22), and that the immune cells are natural killer (NK) cells [0158], they do not provided a preferred embodiment of a CAR-NK cells with a disrupted PDCD1 locus. 
	With respect to CAR-NK cells of claim 177, Chu teaches CAR-NK cells that are directed against treating MM (Abstract, p. 6, Results “CS1-CAR-modified NK cells…”).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of genomically modifying a NK cell with a CAR that a MM antigen as taught by Welstead with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so not only because Welstead suggests it, but also because Chu teaches NK cells are an obvious choice of immune cell because they are safer than T cells and less likely to cause a cytokine storm (p. 2, Introduction).
	With respect to NK cells with a disrupted PDCD1 locus of claim 177, Benson et al., (2010) teaches that NK cells from MM patients express PDCD1 (alias PD-1), which down-modulate NK cell cytotoxic activity against MM tumor cells (Abstract, p. 2288, Results, Fig. 1, p.2291, Fig. 5).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of genomically modifying a NK cell with a CAR that also disrupts PDCD1 as taught by Welstead with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so not only because Welstead suggests it, but also because Benson teaches blocking upregulated PDCD1 on NK cells enhances human NK-cell function against MM cells (Abstract).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 4/27/2021 are acknowledged and have been addressed supra.


Claims 180 is rejected under 35 U.S.C. 103 as being unpatentable over Welstead et al., (US2017/0175128, filed 4/17/2015, see IDS filed 7/22/2020), in view of Doudna et al. (US 10,570,418, filed 9/01/2015, with priority to provisional application 62/044,812, filed 9/02/2014), and Cooper et al. (WO2015/164594, filed 4/23/2015, see IDS filed 11/17/2021)

Welsteach teaches method of genomically modifying immune cells such as T cells comprising CRISPR/Cas9 (Abstract, Field of Invention), wherein the immune cells are human [0686, 0690, 1527, 1630, 1661], see Examples 4, 6-7).
With respect to claim 180, Welstead teaches the method comprising contacting the immune cell with a composition comprising 
A polynucleotide that encodes an exogenous TCR or CAR to target specific antigens [0004-0005, 0008, 0181, 0218, 0294, 1529, 1531, 1558]; and
A ribonuclear protein complex (RNP) comprising a Cas nuclease and gRNA that target a locus in the cell to reduce or eliminated the expression of the gene at the target locus [0010-0017], Example 7, see also Fig. 22). 
However, in regard to the wherein clause of claim 180, Welstead is silent to synchronizing the cells prior to contacting with the Cas/gRNA RNP complex.
Doudna teaches the step of synchronizing human cells prior to contacting with the Cas/gRNA RNP complex (col 2, 1st para., col 39, 2nd para., col 58, 4th para., col 73, last para., Example 1, see also claim 1 of Doudna)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of genomically modifying a T cell with the Cas/gRNA RNP complex as taught by Welstead and to combine the step of synchronizing the cells prior to contacting with the Cas/gRNA RNP complex as taught by Doudna with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Doudna because synchronizing cells prior to contacting with the Cas/gRNA RNP complex improves Cas9 modification efficiencies such as in NHEJ (col 4, 3rd, para., col 21, 4th para. to col 22, 1st para.,, Example 1, col 75, see Fig. 4A).
	However, in regard to claim 180, step (c), although Welstead teaches the T cells are cultured in IL-2 before genomic modification [1653], and Welstead teaches the T cells are cultured in media after genomic modification [1657, 1667], they are silent to culturing the genomically modified T cells in IL-2. 		
	With respect to claim 180, Cooper teaches a method of genomically modifying human T cells to express an exogenous CARs. Specifically, Cooper teaches culturing the genomically modified T cells in a media comprising IL-2 ([0023, 0044, 0132, 0173, 0202], see claim 65 of Cooper)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of genomically modifying a T cell with a TCR as taught by Welstead and to combine the step of culturing the genomcially modified T cells with IL-2 as taught by Cooper with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Cooper because IL-2 allows expansion of the genetically modified T cells for [0132, 0173, 0202]. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 181 is rejected under 35 U.S.C. 103 as being unpatentable over Welstead et al., (US2017/0175128, filed 4/17/2015, see IDS filed 7/22/2020) in view of Doudna et al. (US 10,570,418, filed 9/01/2015, with priority to provisional application 62/044,812, filed 9/02/2014) and Cooper et al. (WO2015/164594, filed 4/23/2015, see IDS filed 11/17/2021), as applied to claim 180, in further view of Bonini et al. (US2011/0158957, filed 11/10/2010, see IDS filed 7/22/2020)

	As stated supra, Welstead teaches methods of genomically modifiying human T cells comprising (a) an exogenous TCR and (b) a CRISPR/Cas ribonuclear complex with gRNA.
	However, in regard to claim 181, although Welstead teaches the T cells are cultured in IL-7 and IL-15 before genomic modification [1661], and Welstead teaches the T cells are cultured in media after genomic modification [1657, 1667], however they are silent to culturing the genomically modified T cells in IL-7 and IL-15. 	
	With respect to claim 181, Bonini teaches a method of genomically modifying human T cells to express an exogenous TCR. Specifically, Bonini teaches culturing the genomically modified T cells in a media comprising IL-7 and IL-15 ([0027], see Figs. 1 & 8).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of genomically modifying a T cell with a TCR as taught by Welstead and to combine the step of culturing the genomcially modified T cells with IL-7 and IL-15 as taught by Bonini with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Bonini because IL-7 and IL-15 facilitate the generation of genetically modified central memory type T cells [0034]. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARTHUR S LEONARD/Examiner, Art Unit 1633